Citation Nr: 1200287	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

3.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected left knee disability.  

4.  Entitlement to service connection for a back disorder, to include lumbosacral strain-myositis and discogenic disease with disc herniation at L4-5 and L5-S1, to include as secondary to the service-connected left knee disability.  

5.  Entitlement to service connection for a cervical disorder, to include strain-myositis and spondylosis, to include as secondary to the service-connected left knee disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1972, from April 1989 to September 1989, from December 1990 to October 1991, including service in the Southwest Asia theater of operations from January 5 to August 9, 1991.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

The Board notes that the Veteran's October 2005 claim references service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As such, the Board has recharacterized the issue as indicated above. 

In a May 2007 VA Form 21-4138, the Veteran referenced the severity of his service-connected diabetes.  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran filed these claim seeking service connection in October 2005, and following the January 2008 statement of the case, Social Security Administration (SSA) records were associated with the claims file in May 2008.  Although an August 2008 rating decision reflects SSA records were considered, the determinations in that decision do not pertain to the claims on appeal to the Board.  In addition, while the November 2009 supplemental statement of the case (SSOC) pertaining to the claims on appeal notes that additional evidence received in March 2008 was considered, there is no indication that the AOJ has considered the SSA records in association with the claims on appeal and the Veteran has not waived initial AOJ consideration of this evidence.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  Because this appeal must be remanded for the reasons set forth below, on remand the RO must consider this evidence.

Further, in light of the Veteran's contentions and his service in the Persian Gulf during the Persian Gulf War, the Board notes that effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).  

In light of the Veteran's in-service psychiatric treatment and the current diagnoses of psychiatric disability, to include posttraumatic stress disorder (PTSD), examination is also necessary to determine the nature, and etiology of any psychiatric disability shown to be present.  

In addition, the record reflects service in the Southwest Asia theater of operations.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Since the claims file is being returned it should be updated to include VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his claimed disabilities during and/or since service.  

3.  Provide the Veteran with the laws and regulation relating to claims of service connection based on service in the Southwest Asia theater of operations, e.g., 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  

4.  After completion of the above, schedule the Veteran for a comprehensive VA psychiatric examination.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The report of examination should note all psychiatric disabilities, to include PTSD and anxiety disorder, found to be present.  The examiner must opine whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any heart disorder, left foot disability, back disability or cervical spine disability found to be present.  The claims folder should be made available and reviewed by the examiner.  The examiner must discuss any reports of a continuity of symptoms since service and indicate whether it is at least as likely as not that any heart, left foot, back or cervical spine problems can be attributed to a known clinical diagnosis.

If the examiner attributes any heart, left foot, back or cervical spine problems to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran's heart disorder was caused or aggravated by his hypertension and/or diabetes mellitus.

As to his left foot, back and cervical spine conditions, the examiner must opine as to whether each of these conditions was caused or aggravated by his service-connected disabilities, to specifically include his left knee disability.  

All findings and conclusions should be set forth in a legible report.

6.  The readjudicate the appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a SSOC and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

